Citation Nr: 0210691	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  99-09-958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a scar of the right periorbital tissues, status post 
shell fragment wound and skull fracture. 

2.  Entitlement to an initial compensable rating for 
residuals of a shell fragment wound to the right hand.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel





INTRODUCTION

The veteran served on active duty from November 1967 to 
September 1996, with a prior period of active service of one 
year, four months and eight days.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  

In April 1997 the RO denied service connection for 
degenerative joint disease of the right hand.  The RO 
notified the veteran by letter dated May 14, 1997; he did not 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2001).  

In September 1996 the representative noted that service 
connection had been awarded for degenerative joint disease of 
the right hand.  The representative requested that 
consideration be given to any impairment of the right hand in 
accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2001).  Service connection has not been granted for 
degenerative joint disease of the right hand.  This is 
accepted as a claim to reopen service connection for 
degenerative joint disease of the right hand.  As this issue 
has been neither procedurally prepared nor certified for 
appellate review, the Board is referring it to the RO for 
initial consideration and appropriate adjudicative action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the issues on appeal has been 
obtained by the RO.  

2.  The probative evidence shows that the scar of the right 
periorbital tissue, status post shell fragment wound and 
skull fracture, causes moderate disfigurement of the face and 
head, but does not result in severe disfigurement producing 
marked and unsightly deformity of the eyelids, lips, or 
auricles.  

3.  The probative evidence shows that the residuals of the 
shell fragment wound of the right hand do not result in 
muscle or artery damage, or functional loss, or tender and 
painful scarring on objective demonstration, but does result 
in incomplete paralysis manifested by mild sensory loss.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for a scar of the right periorbital tissue, status 
post shell fragment wounds and skull fracture, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code 7800 
(2001).  

2.  The criteria for an initial 20 percent rating for 
residuals of a shell fragment wound of the right hand have 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.118, 4.124a, Diagnostic Codes 7804, 8512 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show the veteran was hospitalized 
in July 1969 for multiple shell fragment wounds sustained in 
the Republic of Vietnam.  This included shell fragment wounds 
to the right periorbital tissues and the right hand.  He 
underwent surgical aftercare of these wounds.  He remained 
hospitalized until August 1969 and the final diagnosis 
included shell fragment wounds to the right periorbital 
tissues and the right hand, which included a digital nerve 
injury.  

During a January 1970 service medical examination the 
examiner reported that the residual scars of the right 
temporal orbit and right index finger were well healed.  

In November 1995 the veteran was evaluated for complaints of 
right hand swelling and pain, which he related to the 1969 
shell fragment wound.  The examiner noted that the entrance 
wound was located in the first web of the right hand.  The 
veteran reported that his hand was asymptomatic since 
treatment in Japan and he denied hypesthesia and dysthesia.  
Physical examination showed edema but no erythema.  X-ray 
examination showed shrapnel in the first web and the 
diagnosis was old foreign body.  

In May 1996 the veteran was evaluated for complaints of a 
painful mass of the right hand secondary to the foreign body.  
Physical examination revealed a deep mass.  X-ray examination 
showed a 12-millimeter by 2-millimeter metallic foreign body 
in the web space between the first and second metatarsals.  
The bones were in normal alignment and there was no fracture.  
The examiner recommended surgical exploration.  

In May 1996 the veteran was admitted for removal of the 
foreign body.  At that time he denied a history of loss of 
flexion or sensation.  He underwent surgical removal of the 
foreign body and there were no complications.  His condition 
was stable on discharge.  On follow-up examination in June 
1996 he had no complaints.  Sensation was intact to light 
touch and pinprick.  The assessment was that the wound was 
healing.  

The remaining service medical records show no further 
treatment for residuals of the right hand or any additional 
treatment for residuals of the shell fragment wound to the 
right periorbital tissues.  

The veteran filed his original application for service 
connection in October 1996.  He did not list inservice 
treatment for residuals of the inservice injuries.  

The veteran underwent a VA general medical examination in 
November 1996.  The examiner noted a history of the 1969 
injury.  His chief complaint at the time of the examination 
was arthritis of the hands.  The examiner noted that the 
veteran is right hand dominant.  Physical examination of the 
skin was negative.  There were no abnormalities of the head.  
The extremities were symmetrical and there were good 
peripheral pulses.  X-ray examination showed metallic foreign 
bodies overlying the soft tissues of the right face, but 
there was no significant sinus disease.  There was no 
diagnosis of residuals of inservice shell fragment wounds.  

The veteran underwent a VA orthopedic examination in November 
1996.  He reported his history of shrapnel wounds to his 
right hand and the 1996 removal of the foreign body.  He 
stated that he did not require ongoing treatment for his 
inservice injuries.  Examination of the right hand showed 
some mild osteoarthritic changes.  There was full range of 
motion of the interphalangeal joints.  There was a scar and a 
healed incision of the right hand in the lateral aspect over 
the mid-portion of the second and third metacarpals.  This 
was well healed and the examiner could not palpate any 
residual foreign body at that time.  The diagnosis was 
postoperative removal of a shell fragment from the palmar 
aspect of the right hand.  

The veteran underwent a VA gastrointestinal examination in 
November 1996.  The examiner noted that this general consult 
would include evaluation of the inservice shrapnel wounds and 
resulting scars.  The examiner reported a history of the 
inservice injuries.  The examiner noted that he had retained 
foreign bodies in the right orbit and right hand.  He stated 
that the veteran got a good result from the inservice 
treatment.  The scar in the lateral aspect of the right orbit 
measured two inches by one and one-half inches and there was 
a small retained foreign body that could be palpated.  

Physical examination showed the scar was well healed.  The 
veteran also had two skull fractures in the right parietal 
area that were well healed, and the veteran stated he had no 
residual problems from this injury.  Physical examination 
showed a one-inch by one-inch incision scar at the base of 
the thenar eminence of the palm of the right hand.  

The veteran reported that this caused some right hand 
numbness but no problem with right hand function.  The 
diagnosis included scars of the right hand and right side of 
the head due to shrapnel wounds, which the examiner 
concluded, was functionally asymptomatic.  

In April 1997 the RO granted service connection for residuals 
of the shell fragment wounds to the right periorbital 
tissues, status post skull fracture, and the right hand.  The 
RO assigned noncompensable ratings, effective October 1, 
1996.  

The veteran filed a notice of disagreement in July 1997.  He 
argued that the since the May 1996 surgery he has had some 
residual sensory difficulties with his right hand.  He also 
argued that the residual scar of the head is disfiguring and 
should warrant a compensable rating.  

The veteran underwent a VA scars examination in February 
1999.  The examiner certified review of the claims folder.  
The examiner noted a history of the inservice injuries.  The 
examiner reported that the veteran's symptoms were limited 
sensory perception in the right hand and a disfiguring scar 
of the right periorbital and temporal area.  Physical 
examination disclosed a 14-centimeter scar extending from the 
orbit over to the right ear and a 6-centimeter scar on the 
palm of the right hand.  The scar in the right periorbital 
area was slightly depressed with some loss of underlying 
tissue.  There was no ulceration or breakdown of the skin.  
The scar was slightly less pigmented than the surrounding 
normal skin.  The examiner concluded that there was no 
limitation of function because of the scars.  The diagnosis 
was residuals of a grenade injury of the face and right hand 
with a disfiguring scar of the right periorbital and temporal 
area.  The examiner obtained color photographs of the scars 
and these were obtained later.  

The veteran underwent a VA peripheral nerves examination in 
February 1999.  The examiner noted that the history was 
obtained from the veteran as there were no available medical 
records for review.  The veteran related a history of the 
inservice injuries.  He denied residual paralysis, visual 
loss, or seizures.  

Physical examination revealed a superficial scar lateral to 
the right eye in the anterior temple area, which measured 
three-quarters to one inch long.  The examiner also noted the 
residual scar of the right hand.  There was a minimal 
depression in the right parietal area from the skull 
fracture.  Mental status examination and speech were normal.  
The cranial nerves II-XII were normal.  Motor examination was 
normal with 5/5 strength throughout.  Reflexes were 2+ 
throughout and there were no pathological reflexes.  Sensory, 
cerebellar and gait testing was normal.  The diagnosis was 
residuals of the inservice shell fragment wounds.  The 
examiner concluded that the veteran had evidence of scars as 
noted but neurologically the examination was normal.  

The veteran filed a substantive appeal in March 1999.  He 
argued that the residual scar of the head is moderately 
disfiguring and he has some loss of sensory nerve 
difficulties with his right hand.  He also argued that the 
residual scar of the head is disfiguring and should warrant a 
compensable rating.  

In May 1999 the RO awarded a 10 percent rating for residuals 
of the shell fragment wound to the right periorbital tissues, 
status post skull fracture, effective October 1, 1996.  

The veteran underwent a VA peripheral nerves examination in 
September 2001.  The examiner certified review of the entire 
claims folder.  The examiner reported a history of the 
inservice injuries.  The examiner noted his subsequent 
treatment, which included removal of the piece of shrapnel 
from the right hand.  The veteran reported his primary 
chronic symptom as reduced sensation and difficulty with 
strength.  He also complained of arthritic discomfort in the 
finger joints and difficulty with grip strength and pain on 
the palmar surface.  Physical examination revealed obvious 
sequelae of osteoarthritis.  Range of motion was good 
although there was a decrease in palmar flexion in several 
finger joints.  There was weakness on finger abduction and 
opposition.  Grip strength testing appeared intact.  

X-ray examination showed retained metallic fragments in the 
palmar soft tissues.  There was also significant 
osteoarthritic narrowing of the distal interphalangeal 
joints, mild osteoarthritis of the intercarpal joints, and 
osteoarthritis of the proximal interphalangeal joints.  The 
diagnosis was shell fragment wound of the right hand with 
evidence of neurologic impairment of the median and ulnar 
nerves, residual soft tissue metallic bodies, postoperative 
fragment excision, and moderate degenerative right hand 
arthritis with painful motion and joint deformity.  

The examiner opined that the veteran's right hand problems 
are of two origins.  One is osteoarthritis, which is 
developmental.  The examiner opined that the primary cause of 
his dysfunction is due to the osteoarthritis in his right 
hand, which has progressed since 1996.  The examiner stated 
that a second feature of his hand dysfunction and discomfort 
is neuropathy, which appears to be primarily sensory but may 
have some motor components to it indicating median and ulnar 
nerve dysfunction of the right hand.  The examiner referred 
the veteran for electrodiagnostic testing.  

Nerve conduction velocity (NCV) testing was performed later 
that day.  The veteran related that following the 1996 
removal of shrapnel from the right hand, he developed 
numbness in the palmar aspect of his right index finger.  He 
did not complain of pain or weakness of the right hand 
muscles.  He complained of no other problems with other 
fingers of the right hand.  Physical examination revealed a 
small, linear, well healed scar over the base of the second 
metacarpal bone area.  There was no wasting of right hand 
muscles.  Sensation to pinprick and touch was decreased over 
the base of the finger.  Sensation in the remaining fingers 
was intact.  Deep tendon reflexes were equal and symmetrical, 
bilaterally.  The examiner conducted an NCV study.  The 
impression was that there was no electrodiagnostic evidence 
of median neuropathy in the right hand.  The examiner also 
stated that the minimal decrease in sensory evoked response 
amplitude of the median nerve was not inconsistent with the 
previous history of hand trauma and surgery.  The 
electromyography (EMG) examination was deferred because of 
the normal NVC studies.  

The veteran underwent a VA scars examination in September 
2001.  The examiner certified review of the entire claims 
folder.  The examiner reported a history of the inservice 
injuries.  The veteran complained of sensitivity and pain in 
the periorbital scar area, which turns red when exposed to 
sunlight.  The examiner noted that the color of the scar was 
the same as the rest of the skin, although there was some 
deformity because of loss of subcutaneous tissue under the 
skin.  The scar measured two and one-half inches in length 
and one inch wide.  A piece of shrapnel could be palpated 
under the skin in this location and the veteran complained of 
discomfort with pressure.  There were also two skull 
fractures in the parietal area, which measured two and one-
half inches in length, and the indentations could be 
palpated.  The veteran stated that wearing a hat or combing 
his hair did not cause discomfort.  The diagnosis was 
description of the scar in the right parietal area.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.   

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the appellant's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  

The CAVC has acknowledged, however, that when an appellant 
has separate and distinct manifestations attributable to the 
same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

Regulations provide that when a disability not specifically 
provided for in the Schedule is encountered, it will be 
evaluated under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  

The Rating Schedule provides a noncompensable rating for 
disfiguring scars of the head, face, and neck, which are no 
more than slight.  38 C.F.R. § 4.118, Diagnostic Code 7800.  
A 10 percent rating is warranted for moderately disfiguring 
scars of the head, face, and neck.  A 30 percent rating is 
warranted for severe disfigurement, especially if producing a 
marked and unsightly deformity of eyelids, lips, or auricles.  

A 50 percent rating is warranted for complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement.  38 C.F.R. § 
4.118, Diagnostic Code 7800.  

The Rating Schedule also provides a 10 percent evaluation for 
superficial scars that are tender and painful on objective 
demonstration.  38 C.F.R. Part 4, § 4.118, Diagnostic Code 
7804.  A 10 percent evaluation is also provided for 
superficial scars that are poorly nourished, with repeated 
ulceration.  38 C.F.R. Part 4, § 4.118, Diagnostic Code 7803.  
Other scars are rated on the basis of limitation of function 
of part affected.  38 C.F.R. Part 4, § 4.118, Diagnostic Code 
7805.

The Rating Schedule provides that handedness for the purpose 
of a dominant rating will be determined by the evidence of 
record, or by testing on VA examination.  Only one hand shall 
be considered dominant.  The injured hand, or the most 
severely injured hand, of an ambidextrous individual will be 
considered the dominant hand for rating purposes.  38 C.F.R. 
§ 4.69 (2001).  

The Rating Schedule provides a 20 percent rating for mild 
incomplete paralysis of the dominant hand.  The Rating 
Schedule also provides a 40 percent rating for moderate 
incomplete paralysis and a 50 percent rating for severe 
incomplete paralysis of the dominant hand.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8512.  

The Rating Schedule provides that the term "incomplete 
paralysis," with this and other peripheral nerve injuries, 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  38 C.F.R. § 4.124a.  

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  


To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  


Analysis
Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, and supercedes the decision of the CAVC 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2002).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002)).

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any right other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  

However, although the CAFC appears to have reasoned that the 
VCAA may not retroactively apply to claims or appeals pending 
on the date of its enactment, it stated that it was not 
deciding that question at this time.  See Bernklau v. 
Principi, No. 00-7122 (Fed. Cir. May 20, 2002); Dyment v. 
Principi, No. 00-7075 (Fed. Cir. Apr 24, 2002); see also 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of the date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.  

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  He has been provided with notice of the requirements 
for increased ratings in the April 1997 rating decision, 
which also provided him with a rationale explaining why the 
evidence did not allow for the award of initial compensable 
ratings.  

The January 1999 Statement of the Case (SOC), in addition to 
providing a rationale of the RO's decision, also provided the 
appellant with notice of the specific regulations pertaining 
to his claim.  The May 1999 and the November 2001 
Supplemental Statements of the Case (SSOC) also provided the 
veteran with a rationale of the RO's decision.  

Such notice satisfies the duty to notify requirement that the 
RO notify the appellant as to which portion of the evidence 
is to be provided by the appellant and which is to be 
provided by VA, as it indicated that the appellant could 
submit evidence himself or have the RO obtain it for him.  
See Quartuccio v. Principi, 01-997 (U.S. Vet. App. June 19, 
2002).  

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim.  

In particular, the claims folder includes the veteran's 
service medical records and there is no indication that there 
are additional relevant service medical records from 1969 
that would change the nature of his service-connected 
disabilities.  In his original application for service 
connection submitted in October 1996, the veteran did not 
list any post-service medical treatment for residuals of the 
inservice shell fragment wounds.  During the November 1996 VA 
orthopedic examination, he specifically stated that he did 
not require ongoing treatment for residuals of his inservice 
injuries.  The evidence includes several VA examinations that 
provide medical findings on the nature, extent and severity 
of the veteran's service-connected disabilities.  Several of 
these examiners certified review of the claims folder in 
connection with the compensation examinations.  38 U.S.C.A. 
§ 5103A(a), (b) (West Supp. 2002); see also 66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  

Finally, the Board finds that there is ample medical evidence 
of record on which to decide the issue on appeal.  The 
veteran underwent several VA examinations to determine the 
appropriate diagnoses and to obtain opinions regarding the 
residuals of the inservice shell fragment wounds.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West Supp. 
2002)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed during the course of the appeal.  As a 
result, the Board has considered the applicability of Bernard 
v. Brown, 4 Vet. App. 384, 393-394 (1993).  

In Bernard, the CAVC has held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

In the veteran's case at hand, the Board finds that the 
veteran is not prejudiced by its consideration in the first 
instance of his claim pursuant to this new law.  As set forth 
above, VA has already met all obligations to the veteran 
under this new law.  

Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issues on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the veteran will not be prejudiced by its actions 
and that a remand for adjudication by the RO would only serve 
to further delay resolution of his claim.  See Bernard, 
supra.

Therefore, remanding or deferring these matters for initial 
consideration of the VCAA by the RO would serve no useful 
purpose.  This would result in additional and unnecessary 
burdens on VA, with no benefit flowing to the veteran.  


The CAVC has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the CAVC recently stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  


Scar of the Right Periorbital Tissues

The veteran is rated 10 percent disabled for a moderately 
disfiguring scar of the right periorbital tissues.  The 
Rating Schedule contains a specific Diagnostic Code for 
evaluating disfiguring scars of the head, face, or neck.  
Consequently, this disability is appropriately rated under 
38 C.F.R. § 4.118, Diagnostic Code 7800.  

The veteran argued that the residual scar of the head is 
moderately disfiguring in his March 1999 substantive appeal.  
He is already receiving a rating for a moderately disfiguring 
scar of the head.  To warrant a higher rating the evidence 
must show that the residual scar causes severe disfigurement, 
especially if producing a marked and unsightly deformity of 
eyelids, lips, or auricles.  38 C.F.R. § 4.118, Diagnostic 
Code 7800.

In the present case, the Board finds that the probative 
evidence does not support a finding that his residual scar 
causes severe disfigurement.  

As early as January 1970 service medical examination showed 
that the residual scar of the right temporal orbit was well 
healed.  




During the November 1996 VA general medical examination there 
were no abnormalities of the head.  X-ray examination showed 
metallic foreign bodies overlying the soft tissues of the 
right face, but there was no significant sinus disease.  The 
examiner who performed the November 1996 VA gastrointestinal 
examination stated that the veteran got a good result from 
the inservice treatment.  

That examiner also concluded that the scar was functionally 
asymptomatic.  The examiner who performed the February 1999 
VA scars examination described the veteran's symptoms as a 
disfiguring scar of the right periorbital and temporal area.  
Physical examination disclosed a 14-centimeter scar extending 
from the orbit over to the right ear.  The scar in the right 
periorbital area was slightly depressed with some loss of 
underlying tissue, but there was no ulceration or breakdown 
of the skin and the scar was only slightly less pigmented 
than the surrounding normal skin.  The color photographs of 
the scar obtained by this examiner do not show that this 
disfiguring scar causes marked and unsightly deformity of 
eyelids, lips, or auricles.  

The examiner who performed the February 1999 VA peripheral 
nerves examination described the residuals as a superficial 
scar lateral to the right eye in the anterior temple area, 
which measured three-quarters to one inch long.  There was 
only a minimal depression in the right parietal area from the 
skull fracture.  Finally, the examiner who performed the 
September 2001 VA scars examination described the scar as 
measuring two and one-half inches in length and one inch 
wide.  Although this examiner noted that there was some 
deformity because of loss of subcutaneous tissue under the 
skin, the examiner noted that the color of the scar was the 
same as the rest of the skin.  

The above medical examination findings are probative and the 
majority of these are based on a review of all the evidence 
of record as well as an examination.  They demonstrate that 
the residual scar is no more than moderately disfiguring.  

The evidence does not show that the veteran sustained muscle 
or nerve damage from the shell fragment wound.  Although the 
evidence indicates that the veteran sustained skull fractures 
from the shell fragment wound, the evidence does not show 
that he currently has a separate disability as a result.

During the VA gastrointestinal examination in November 1996 
the veteran stated he had no residual problems from this 
injury.  The examiner stated that the scar was well healed 
and concluded that it was functionally asymptomatic.  The 
examiner also found that the two skull fractures in the right 
parietal area were well healed.  The examiner who performed 
the February 1999 VA scars examination concluded that there 
was no limitation of function because of the scar.  During 
the February 1999 VA peripheral nerves examination the 
veteran denied residual paralysis, visual loss, or seizures.  

Mental status examination and speech were normal.  The 
cranial nerves II-XII were normal.  Motor examination was 
normal with 5/5 strength throughout.  Reflexes were 2+ 
throughout and there were no pathological reflexes.  Sensory, 
cerebellar and gait testing was normal.  This examiner 
concluded that the veteran was neurologically normal.  The 
evidence does not show that the veteran sustained any 
separate disability such as muscle or nerve damage from the 
shell fragment wound, or loss of part of the skull, which 
would warrant entitlement to a separate or higher rating.  
See, e.g., 38 C.F.R. § 4.71a, Diagnostic Code 5296.  

Since he does not have separate and distinct manifestations 
attributable to the shell fragment wound, he cannot be 
compensated under different diagnostic codes.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).  

For these reasons, the Board finds that the probative 
evidence shows that the veteran's scar of the right 
periorbital tissues, status post shell fragment wound and 
skull fracture, causes moderate disfigurement of the face and 
head, but does not result in severe disfigurement producing 
marked and unsightly deformity of the eyelids, lips, or 
auricles.  


The Board finds that the preponderance of the evidence 
in this case is against his claim, the evidence is not in 
equipoise and the "benefit-of-the-doubt" rule is 
inapplicable.  

Consequently, the Board concludes that the criteria for an 
initial rating in excess of 10 percent for a scar of the 
right periorbital tissue, status post shell fragment wounds 
and skull fracture, have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code 
7800.  

When all the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In sum 
and for the aforementioned reasons, the Board finds that the 
preponderance of the evidence is against the claim.  

In deciding the veteran's claim, the Board has considered the 
CAVC's determination in Fenderson v. West, 12 Vet. App. 119 
(1999), and whether he is entitled to an increased evaluation 
for separate periods based on the facts found during the 
appeal period.  In Fenderson, the CAVC held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

The Board finds that the evidence supports the conclusion 
that there was no actual variance in the severity of the 
veteran's service-connected disability during the appeal 
period.  Accordingly, the Board does not find evidence that 
the veteran's disability evaluation should be increased for 
any separate period based on the facts found during that 
time.  


Shell Fragment Wound of the Right Hand

The veteran is rated noncompensable for the shell fragment 
wound to the right hand.  The Rating Schedule contains a 
specific Diagnostic Code for evaluating a superficial scar 
that is tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Code 7804.  The Rating Schedule 
also contains a specific Diagnostic Code for evaluating 
incomplete paralysis due to injury of the peripheral nerves.  
Consequently, the his disability is appropriately rated under 
38 C.F.R. § 4.124a, Diagnostic Code 8512.  

In this case, the probative evidence does not support a 
finding that the residual scar is tender and painful on 
objective demonstration.  In fact, the veteran did not 
originally argue that the scar was tender or painful.  
Rather, that since the May 1996 surgery he has had some 
residual sensory difficulties with his right hand.  

The final diagnosis reported in the service medical records 
was shell fragment wound to the right hand, which included a 
digital nerve injury.  

In November 1995 the veteran reported that his hand was 
asymptomatic since treatment in Japan and he denied 
hypesthesia and dysthesia.  At the time of the May 1996 
surgery to remove the retained fragment there were no 
complications.  His condition was stable on discharge and on 
follow-up examination in June 1996 he had no complaints and 
sensation was intact to light touch and pinprick.  

The November 1996 VA general medical examination shows that 
the veteran's chief complaint was arthritis of the hands.  
The extremities were symmetrical and there were good 
peripheral pulses.  During the November 1996 VA orthopedic 
examination the veteran stated that he did not require 
ongoing treatment for this injury subsequent to the May 1995 
surgery.  The examiner described the scar as healed.  The 
scar was also described as well healed during the November 
1996 VA gastrointestinal examination.  Physical examination 
showed a one-inch by one-inch incision scar at the base of 
the thenar eminence of the palm of the right hand.  

The veteran reported that this caused some right hand 
numbness but no problem with right hand function.  This 
examiner concluded that the scar of the right hand was 
functionally asymptomatic.  During the February 1999 VA scars 
examination the veteran's symptoms were limited sensory 
perception in the right hand.  This examiner concluded that 
there was no limitation of function because of the scar.  
During the February 1999 VA peripheral nerves examination the 
veteran denied residual paralysis.  The cranial nerves II-XII 
were normal.  And motor examination was normal with 5/5 
strength throughout.  Reflexes were 2+ throughout and there 
were no pathological reflexes.  Sensory testing was normal.  
This examiner concluded that the veteran had no neurological 
impairment.  At no time during these VA examinations did the 
veteran complain of tender or painful scarring.  

However, the question remains whether the inservice injury 
caused some type of nerve damage to the right hand, which 
results in current symptomatology.  

During the VA peripheral nerves examination in September 2001 
the veteran reported that his primary chronic symptom as 
reduced sensation and difficulty with strength.  Based on the 
examination the diagnosis was shell fragment wound of the 
right hand with evidence of neurologic impairment of the 
median and ulnar nerves and moderate degenerative right hand 
arthritis with painful motion and joint deformity.  

This examiner opined that the veteran's right hand problems 
are of two origins.  One is developmental osteoarthritis, 
which the examiner opined was the primary cause of the 
veteran's dysfunction.  However, the examiner stated that a 
second feature of his hand dysfunction and discomfort was 
neuropathy, which appeared to be primarily sensory.  This 
examiner ordered NCV testing to determine whether there was 
nerve impairment.  Although the impression was that there was 
no electrodiagnostic evidence of median neuropathy in the 
right hand, the examiner also stated that the minimal 
decrease in sensory evoked response amplitude of the median 
nerve was not inconsistent with the previous history of hand 
trauma and surgery.  

A competent medical expert makes this opinion and the Board 
is not free to substitute its own judgment for that of such 
an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

In this case, the evidence is at least evenly balanced as to 
whether the minimal decrease in sensation of the right hand 
is attributable to the shell fragment wound or the May 1996 
surgical removal of the shrapnel.  Consequently, the 
probative medical evidence establishes that the veteran has 
incomplete paralysis, albeit minimal, as part of his service-
related disability.  The evidence doe not show moderate 
impairment.  

During the 2001 examination the veteran did not complain of 
pain or weakness of the right hand muscles or problems with 
other fingers of the right hand.  He only complained of 
numbness in the palmar aspect of his right index finger.  
Physical examination showed that sensation to pinprick and 
touch was decreased over the base of the finger.  However, 
there was no wasting of right hand muscles.  Sensation in the 
remaining fingers was intact and deep tendon reflexes were 
equal and symmetrical, bilaterally.  Since the probative 
evidence shows that the incomplete paralysis is wholly 
sensory, the Rating Schedule provides that the veteran should 
be awarded a rating for mild incomplete paralysis.  
38 U.S.C.A. § 4.124a, Diagnostic Code 8512.  

For these reasons, the Board finds that the probative 
evidence shows that the veteran's residuals of the shell 
fragment wound of the right hand does not result in muscle or 
artery damage, or functional loss, or tender and painful 
scarring on objective demonstration, but does result in 
incomplete paralysis manifested by mild sensory loss.  The 
Board finds that the evidence is at least in equipoise and 
the "benefit-of-the-doubt" rule is applicable.  

Consequently, the Board concludes that the criteria for an 
initial 20 percent rating, but no more, for residuals of a 
shell fragment wound of the right hand have been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.118, 4.124a, Diagnostic Codes 7804, 8512.  

The Board finds that the evidence also supports the 
conclusion that there was no actual variance in the severity 
of the veteran's service-connected disability during the 
appeal period.  Accordingly, the Board does not find evidence 
that the veteran's disability evaluation should be assigned a 
rating higher than 20 percent for any separate period based 
on the facts found during that time.  Fenderson, 12 Vet. App. 
119 (1999).  


Extraschedular Consideration

The Board has also considered whether referral for an 
increased evaluation on an extra-schedular basis is 
warranted.  In exceptional cases where evaluations provided 
by the Rating Schedule are found to be inadequate, an extra-
schedular evaluation may be assigned which is commensurate 
with the appellant's average earning capacity impairment due 
to service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2001).

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Board finds that the probative evidence does not show 
that either disability affects employability not contemplated 
by the Rating Schedule, whose percentage ratings represent 
the average impairment in earning capacity.  38 C.F.R. § 4.1.  
The evidence shows that the veteran is employed and he does 
not contend that either disability adversely affects his 
employment position.  

The Board also finds that the evidence does not show there 
have been frequent periods of hospitalization due to his 
disabilities.  In fact, the veteran has denied receiving 
post-service treatment for these disabilities.  


Since the May 1996 surgery for removal of the shrapnel from 
his right hand the veteran has never been hospitalized for 
these disabilities.  The Board finds that the evidence does 
not show frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director of the VA Compensation and Pension 
Service, or the Under Secretary for Benefits for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
a scar of the right periorbital tissues, status post shell 
fragment wound and skull fracture, is denied. 

Entitlement to an initial compensable rating of 20 percent 
for residuals of a shell fragment wound to the right hand is 
granted, subject to the governing criteria applicable to the 
payment of monetary benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

